Title: Thomas Jefferson to Samuel H. Smith, 11 October 1814
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir  Monticello Oct. 11. 14.
          In the letter which accompanied my catalogue I promised  an Alphabetical Index of Author’s names referring to the chapters of the catalogue in which the titles of their works would be found at large. I have just finished & now inclose it. mr Millegan will be so good as to stitch it in at the end of the catalogue, the paper being of the same format.
          My affairs at a distant possession (in Bedford) call me thither urgently and would require a considerable stay there. but if the library committee contemplate, in your opinion, an acceptance of the offer of the library I will so arrange my journey as to occasion as little delay as possible, supposing that many members would find, in it’s early possession, a considerable alleviation of their vacant hours. if you will be so good as to drop me a line immediately expressing your expectations on this subject, it may be recieved before my departure, and will serve to govern the time and term of my journey. Accept assurances of my great esteem & respect.
          Th: Jefferson
        